DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  The specification filed on 11/05/2021, there is missing an Application Number 16/880,580 and a new U.S. Patent No. 11,180,070.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45, 47-53, 55, 57-61 are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al [US 2016/0146683] in view of Schultz et al [US 2014/0009305]
Claim 45.  A cargo restraint system (the tension monitoring  device 500, see Fig. 4) comprising: a body (the housing 502, see Fig. 4); a first connecting end and a second connecting end on opposing sides of the body, wherein the first and second connecting ends are each coupled to a securing member which is used to restrain the cargo (the tow end pulling eyes 514 are connected and secured to the cables 654 and 655 to pull an object/load 658, see Fig. 9); one or more load sensors coupled to the first connecting end and/or the second connecting end (the sensing means strain gauges S1 to S4, see Figs. 1, 6, para [0008, 0015, 0021]); and a controller coupled to the one or more load sensors and a transmitter, the controller (the processor 92, see Fig. 1, para [0021]) configured to: receive tension information from the one or more load sensors; and transmit transport data to a remote device, wherein the transport data comprises the tension information and the location information (the transmitter 504 transmit the tension force to the above ground receiver or portable receiver 676 for displaying tension value to an operator, see Fig. 3, step 408, para [0032, 0041]).  But
Chau et al fails to disclose a motor (the winch 652, see Figs. 4, 8, para [0041]), disposed in the body, coupled to the first connecting end, wherein operation of the motor causes the first connecting end to move toward the body or away from the body.  However, Chau et al discloses the winch 652 is disposed external to the housing 502, see Fig. 30).
Schultz et al suggests that still yet another embodiment of a portable torque measurement and notification system is schematically illustrated and generally designated 3800. Portable torque measurement and notification system 3800 may include a rotary encoder 3801 that is operable within or outside of a housing 3802 of portable winch 120 for determining the angular position and/or rotations of a ratchet wheel or hub 3804 during operation of portable winch 120 for determining the distance between the handles of wrenches 118, 2904 or the angular position between the handles of wrenches 118, 2904 for calculating the distance between the handles for use in calculating the torque applied to objects or tubular member 104, for example. In one aspect, hub 3804 of portable winch 120 includes a line or chain 3806 for connecting with load measuring device 2902 and/or wrenches 118, 2904 as described herein (see Figs. 35, 38, para [0211]).  Therefore, it would have been obvious to one skill in the art before the effective filing date of the invention to implement the motor/winch inside the housing of Schultz et al for the external motor/winch of Chau et al for providing convenience and easily use of the restraint system since the it is a handheld or portable restraint device 500).  And
Chau et al also fails to disclose a global positioning device, positioned in or on the body and receive location information from the global positioning device.  However, Chau et al discloses the tension monitoring system 500 including a transmitter 504 to transmit electromagnetic signal 672 including tension value to the remote portable device 676 via antenna 674, see Fig. 9, para [0041]).
Schultz et al suggests that the portable torque measurement and notification system 2900 may further include a load generating device 2902 disposed between one of the first end hook 3006 of sensing device by load sensors 3608 and the first torque applying device and the second end hook 3006 of the sensing device and the second torque applying device.  The distance sensors 3102 determines the distance between the first and second torque applying device.  In yet another aspect, the wireless device produces a notifier based on the difference between the one or more torque measurements and a target torque value. Preferably, the wireless device 106 or 3008 may store algorithms to determine a repetition rate of the notifier based on the difference between the one or more torque measurements and the target torque value (see Figs. 30, 31, para [0011, 0173-0177, 0186]).  The remote computing devices 108, 110 and wireless device 106 may communicate using wireless communications including satellite connections. In one aspect, any number and location of computing devices 108, 110 and wireless device 106 may exist. Further, computing devices 108, 110 and wireless device 106 may communicate with transmission towers using any communications standards, as global systems for mobile ("GSM")communications, personal communications systems ("PCS"), wireless local area network ("WLAN"), or other frequently used cellular and data communications standards and standards (see Figs. 1, 30, 31, para [0099]).  Therefore, it would have been obvious to one skill in the art before the effective filing date of the invention to substitute the satellite global system for mobile GSM of Schultz et al for the RF or wireless transmitter of Chau et al for quickly monitoring and providing accurate location of the mobile device and the restraint device use at any fields or remote areas and as well as information data, since the GPS systems are available worldwide to any wire and wireless communication systems.

Claim 47.  The cargo restraint system of claim 45, wherein the transport data transmitted by the controller is stored in a database by the remote device (the claim database is inherent to the storing tension values and data set at the an above ground receiver 676 and/or at the remote device for display to a user/operator (see Figs. 3, 9, para [0031-0034, 0041]) since it stored all the data information settings and tension values of the restraint system).

Claim 48.  Chau et al fails to disclose wherein the cargo restraint system comprises a unique identifier, and wherein the unique identifier is transmitted with the transport data.
Chau et al disclose the broad range of tension monitoring tasks to which the tension monitoring arrangement of the present invention is well-suited. In particular, a crane 700 is diagrammatically illustrated having a lifting cable 702 wherein tension monitoring arrangement 500 is installed so as to be subjected to all lifting forces that are applied to a hook 704.  Again, tension data can be downloaded at the conclusion of a particular task. If desired, a receiver 706 may be located in a cab 708 of the crane for receiving transmitted data 672 from tension monitoring arrangement 500 so as to provide a crane operator (not shown) or a user interface arrangement a real time display 712 of lifting force (see Fig. 10, para [0007, 0042]).
Schultz et al suggests that it may show a particular job site or location information in job field 706. Further, it may show a particular operator, by name or some other identifier, in operator field 708 that operated torque applying devices 102, 300, 400, 450 at that date, time, and location. Similarly, data and information relating to environmental temperature may be inputted and stored in temperature field 710 (see Fig. 7, para [0114, 0189]).  Therefore, it would have been obvious to one skill in the art before the effective filing date of the invention to implement the identifier of Schultz et al to the user/operator and tension data values of Chau et al for identifying and verifying whoever being worked on the portable restraint system and data information values that are very important and critical during and after a task. 

Claim 49.  Chau et al fails to disclose the controller is configured to determine a relative position of the cargo restraint system with respect to the remote device, and wherein the controller is further configured to transmit the relative position to the remote device.  However, according to the combination of the GPS position location between Chau et al and Schultz et al in respect to claim 45 above, and furthermore Schultz et al suggests that it may be important that the effective distance of the wireless signals between torque applying device 102 and wireless device 106 be limited.  To avoid interfering with these devices, the power of transmitter/transceivers of wireless device 106 and torque applying device 102 may produce a lower than normal power output to as to limit the distance of the wireless signals communicating between torque applying device 102 and wireless device 106 (see Fig. 5, para [0092, 0093]).  Therefore, it would have been obvious to one skill in the art before the effective filing date of the invention to implement the relative distance position between the torque sensor and wireless device of Schultz et al to the restraint monitoring sensor and remote device of Chau et al for minimize or preventing of lost the sensing signals of the restraint monitoring system.

Claim 50.  Chau et al fails to disclose the controller is capable of transmitting the transport data to the remote device using multiple communication modalities.  However, Chau et al disclose the transmitter 504 transmits of sensed tension data information to the above ground receiver and/or remote portable receiver 676 use electromagnetic signal 672, see Fig. 8, para [0041]).
Schultz et al suggests that the wireless standard used for transmitting the data and information herein described between torque applying device 102 and wireless device 106 may be Bluetooth.RTM. standard, or other wireless standard such as UART, wherein the power output of the devices may be less than a standard output to limit the range of the wireless signals (see para [0077, 0094, 0111]).  Therefore, it would have been obvious to one skill in the art before the effective filing date of the invention to implement the Bluetooth, electromagnetic and/or other wireless standard of Schultz et al to the electromagnetic transmitter of Chau et al for providing flexible and availability of any wireless communications for use without interferences.

Claim 51.  The cargo restraint system of claim 45, wherein the transport data is transmitted to the remote device on a specified interval (the periodic interval, see Fig. 3, para [0032, 0033]).

Claim 52.  The cargo restraint system of claim 45, wherein the remote device is a personal device (the driver/operator portable receiver 676, see Fig. 8, para [0041]). 

Claim 53.  The cargo restraint system of claim 52, wherein the controller is further configured to receive commands and settings from the personal device (the user interface arrangement, in communication with the data means, permits erasing and creating the original data set, see para [0007, 0034]).

Claim 55.  A method of restraining cargo comprising: passing a securing member around at least a portion of the cargo; coupling the ends of the securing member to a cargo restraint system, the cargo restraint system comprising: a body; a first connecting end and a second connecting end on opposing sides of the body, wherein the first and second connecting ends are coupled to a securing member which is used to restrain the cargo; a motor, disposed in the body, coupled to the first connecting end, wherein operation of the motor causes the first connecting end to move toward the body or away from the body; a global positioning device, positioned in or on the body; and one or more load sensors coupled to the first connecting end and/or the second connecting end; receiving tension information from the one or more load sensors; receiving location information from the global positioning device; and transmitting transport data to a remote device, wherein the transport data comprises the tension information and the location information (as cited and combination of the GPS between Chau et al and Schultz et al in respect to claim 45 above).

Claim 57.  The method of claim 55, further comprising storing the transport data in a database (as cited in respect to claim 47 above).

Claim 58.  The method of claim 55, wherein the cargo restraint system comprises a unique identifier, and wherein the unique identifier is transmitted with the transport data (as the combination of the identifier between Chau et al and Schultz et al in respect to claim 48 above).


Claim 59.  The method of claim 55, further comprising determining a relative position of the cargo restraint system with respect to the remote device, and transmitting the relative position to the remote device (as the combination of the relative or distance position between Chau et al and Schultz et al in respect to claim 49 above).

Claim 60.  The method of claim 55, wherein the transport data is transmitted to the remote device on a specified interval (as cited in respect to claim 51 above).

Claim 61.  The method of claim 55, wherein the remote device is a personal device (as cited in respect to claim 52 above).

Claims 46, 56 are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al [US 2016/0146683] and Schultz et al [US 2014/0009305] and further in view of Morland [US 2010/0158629]
Claim 46.  Chau et al fails to disclose the controller transmits the transport data while the cargo is being transported.  However, Chau et al discloses the restraint system is broad range of tension monitoring tasks to which the tension monitoring arrangement of the present invention is well-suited. In particular, a crane 700 is diagrammatically illustrated having a lifting cable 702 wherein tension monitoring arrangement 500 is installed so as to be subjected to all lifting forces that are applied to a hook 704. Again, tension data can be downloaded at the conclusion of a particular task. If desired, a receiver 706 may be located in a cab 708 of the crane for receiving transmitted data 672 from tension monitoring arrangement 500 so as to provide a crane operator (not shown) a real time display 712 of lifting force (see Fig. 10, para [0042]).
Morland suggests that as well as assisting the vehicle operator during the strap tensioning process, the invention also provides a means of monitoring the holding straps while the vehicle is travelling, in two ways, as follows. First, as will be apparent from FIG. 1, each of the sensing devices 26 is arranged to be visible from the rear and/or the side of the truck 14, so that if any strap becomes loose during transportation of the load 10 its signal lamp 28 will light up to give a warning to persons in the vicinity such as other road users or police or other authorities. Second, each sensing device 26 incorporates a radio transmitter which transmits by way of an antenna 30 (FIG. 2) a signal representing the status of its signal lamp 28 to a monitor 32 (FIG. 3) located in the cab of the truck 14 to provide an ongoing status display to the driver (see Figs. 1, 3, para [0038]).  Therefore, it would have been obvious to one skill in the art before the effective filing date of the invention to implement the monitoring the strap tensions while the vehicle is traveling Morland to the crane’s restraint tension monitoring of Chau et al and Schultz et al for assisting a driver/operator to operate and track the status of the restraint system for preventing of error and accident.

Claim 56.  The method of claim 55, wherein the transport data is transmitted while the cargo is being transported (as the combination between Chau et al and Schultz et al and Morland in respect to claim 46 above).


Conclusion
Claims 54 and 62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails to teaching and/or suggesting of “the controller is further configured to automatically increase or decrease the tension on the securing member when the tension on the securing member is above or below a predetermined tension by operating the motor to move the first connecting end toward the body, or away from the body, as appropriate, based on the received tension information.”.

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.



/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
09/27/2022